DECISION
On April 12, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation and he was sentenced to the Montana State Prison for five (5) years for the offense of Count I: Criminal Possession of Dangerous Drugs, a Felony, in violation of §45-9-102, MCA. In all other respects, the previous Orders, conditions, and reasons of the Court entered on July 7, 2014, were ordered to remain unchanged and were recommended. The Defendant was granted credit for pre-trial incarceration time served from February 26, 2015 through March 1, 2015, April 1, 2015 through April 29, 2015, May 9, 2016 through May 14, 2015, June 25, 2015 through July 6, 2015 and September 5, 2015 through September 12, 2015 On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Abigail Coburn, a legal intern with the Office of the State Public Defender, under the supervision of Brent Getty. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of *78Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.